DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das (US Patent #4752537) in view of McWithey (US Patent #4411380).
For Claim 1, figure 1 of Das ‘537 discloses a metallic skin structure in the form of a fiber reinforced metal matrix (14), comprising: a first end portion; a second end portion; a joint (16) between the first end portion and the second end portion, wherein the first end portion and the second end portion are coupled together along a line of securement (26); at least one reinforcing fiber embedded within at least one of the end portions as the skin is a fiber reinforced metal matrix.  While Das ‘537 discloses fibers reinforcing the entire metal skin structure it is silent about the orientation.  However, figures 4 and 5 of McWithey ‘380 disclose a skin that is has fibers embedded within a metallic skin structure at different angles including being orthogonal at an edge.  Therefore it would have been obvious to someone or ordinary skill in the art at the time of the invention to modify Das ‘537 with the various fibers of McWithey ‘380 in order to define a specific fiber orientation as desired per design requirements based on expected stresses and loads.
For Claim 2, figure 1 of Das ‘537 discloses that the first end portion comprises a first end; the second end portion comprises a second end; the first and second ends are aligned with each other and face each other; the first end and the second ends are coupled together with a weld; the weld is positioned between the first and second ends; and the weld extends long the first and second ends and defines the line of securement.
For Claim 3, figure 1 of Das ‘537 discloses that the at least one reinforcing fiber is embedded within the first end portion, the first end portion is positioned on a first side of the line of securement; the at least one reinforcing fiber extends from the first end portion and is embedded within the weld; the at least one reinforcing fiber extends from the weld and is embedded within the second end portion; and the second end portion is positioned on a second side of the line of securement.
For Claims 4-5, while figure 1 of Das ‘537 discloses that the metallic skin has a plurality of fibers throughout it; it is silent about the specific location of the fibers.  However, figures 4 and 5 of McWithey ‘380 disclose multiple pluralities of fibers that are adjacent and spaced apart at different locations within the skin to provide reinforcing strength along the skin.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Das ‘537 which discloses a plurality of reinforcing fibers with using a plurality of reinforcing fibers that a grouped and oriented specifically by their group as taught by McWithey ‘380 in order to provide a desired design requirement.
For Claim 6, while Das ‘537 teaches in claim 3 that the fivers can be silicon carbide and that they can be different thicknesses, they are silent about the thickness being between fifty and sixty ten thousands of an inch.  However, figures 4-5 and column 3, lines 9-10 of McWithey ‘380 teaches the fibers being 0.0057 inches in diameter and the fibers being embedded at a depth of at least one thousandth of an inch.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Das ‘537 with the fiber thickness and placement as taught in McWithey ‘380 in order to provide a known skin of an aircraft.  
For Claim 12, figure 1 and column 3, lines 8-13 of Das ‘537 discloses a method for fabricating the skin of claim 1 comprising the steps of coupling the first end portion to the second end portion along the line of securement; and positioning the at least one reinforcing fiber, embedded within at least one of the first end portion or the second end portion, wherein the at least one reinforcing fiber extends in the direction to the line of securement.  While Das ‘537 discloses fibers reinforcing the entire metal skin structure it is silent about the orientation.  However, figures 4 and 5 of McWithey ‘380 disclose a skin that is has fibers embedded within a metallic skin structure at different angles including being orthogonal at an edge.  Therefore it would have been obvious to someone or ordinary skill in the art at the time of the invention to modify Das ‘537 with the various fibers of McWithey ‘380 in order to define a specific fiber orientation as desired per design requirements based on expected stresses and loads.
For Claim 13, figure 1 and column 3, lines 8-13 of Das ‘537 discloses that the step of coupling the first end portion to the second end portion further comprises positioning the first end portion, which comprises a first end, and the second end portion, which comprises a second end, such that the first end and the second end are aligned with each other and face each other and the step of coupling the first end portion to the second end portion further comprises positioning (26) a weld between the first end and the second end, wherein the weld defines the line of securement (16).
For Claims 14-15, while figure 1 and column 3, lines 8-13 of Das ‘537 discloses that the metallic skin has a plurality of fibers throughout it; it is silent about the specific location of the fibers.  However, figures 4 and 5 of McWithey ‘380 disclose multiple pluralities of fibers that are adjacent and spaced apart at different locations within the skin to provide reinforcing strength along the skin.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Das ‘537 which discloses a plurality of reinforcing fibers with using a plurality of reinforcing fibers that a grouped and oriented specifically by their group as taught by McWithey ‘380 in order to provide a desired design requirement.

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 5/19/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Das ‘537 in view of McWithey ‘380.  After review the Das ‘357 reference again it can be seen as pointed out above that the skin is a metallic skin with reinforcing fibers of various generic size and shape.  As such the fiber (24) as part of the weld is not being relied upon as before as pointed out in the arguments made on 5/19/2021.  The McWithey ‘380 reference has been used to teach specific sizing and orientation of reinforcement fibers within a metal skin.  As such a new non-final has been issued.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/26/2021